Opinion by
Orlady, J.,
This action was brought to recover damages for an alleged malicious prosecution. No new principle is involved and the trial in the court below finally turned upon the question of the credibility of witnesses in regard to disputed facts. Counsel agree as to the legal questions presented and enough has been written and declared on this subject to make it not necessary to repeat the well-recognized rule governing such a case. Nothing is better settled by our cases than that where one commences a criminal prosecution for the purpose of compelling his debtor to pay a just debt, it is prima facie evidence of *292want of probable cause and of malice, and shifts the burden of showing it was not so on the defendant: MacDonald v. Schroeder, 214 Pa. 411.
What is probable cause and whether it existed under an admitted and clearly established state of facts, is a question of law for the court. The question is not whether the person charged with a crime was guilty, but what were the indications of his guilt. The test is the belief of the prosecution in the existence of probable cause, based on reasonable grounds. The question does not depend upon the actual state of facts in the case, but upon the honest and reasonable belief of the prosecutor that there is a reasonable ground of suspicion, supported by circumstances sufficient to warrant an ordinarily prudent man in believing the accused party is guilty of the offense: Robitzek v. Daum, 220 Pa. 61. When probable cause is shown, the motive of the prosecution is unimportant; a well-founded prosecution may be undertaken from a bad motive. If the admitted facts amount to probable cause, a verdict for the defendant should be directed by the court: Scott v. Dewey, 23 Pa. Superior Ct. 396.
If the jury believed the testimony of the witness Cary, they were warranted in concluding that the defendant was using the process of the criminal court as a collecting agency for a bad debt, and the verdict in favor of the plaintiff was founded on ample testimony.
The defendant’s motion for judgment n. o. v. was properly denied under authority of Strawbridge v. Hawthorne, 47 Pa. Superior Ct. 647. “In determining as to the correctness of a judgment n. o. y. under the Act of April 22, 1905, P. L. 286, the test is whether binding directions for the defendant would have been proper at the conclusion of the trial. In applying the test, the' plaintiff must be given the benefit of every fact and inference of fact pertinent to the issue, which the jury could' legitimately find from the evidence before them.”
The assignment of error is overruled and the judgment is affirmed.